UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6950


LONNIE GETER,

                Petitioner – Appellant,

          v.

MICHAEL MCCALL, Warden of Perry Correctional Institution,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Patrick Michael Duffy, Senior
District Judge. (8:09-cv-01589-PMD)


Submitted:   January 28, 2011            Decided:   February 15, 2011


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lonnie Geter, Appellant Pro Se.     Donald John Zelenka, Deputy
Assistant Attorney General, Samuel Creighton Waters, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lonnie      Geter    seeks     to      appeal     the     district      court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                     The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of     appealability           will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the     merits,     a     prisoner      satisfies        this     standard    by

demonstrating        that     reasonable            jurists     would      find     that    the

district      court’s       assessment      of      the    constitutional          claims    is

debatable     or     wrong.        Slack    v.       McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.         We     have   independently           reviewed        the    record    and

conclude      that     Geter       has    not       made      the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3